NUMBERS 13-15-00489-CR AND 13-15-00490-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROBERT A. LOYA,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 444th District Court
                  of Cameron County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

              Before Justices Garza, Benavides, and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Robert A. Loya, proceeding pro se, filed a notice of appeal on October

8, 2015. Appellant states he has filed a motion for forensic DNA testing under article

64.01 of the Texas Code of Criminal Procedure and seeks to appeal the trial court’s failure

to rule on his motions. We dismiss the appeals for want of jurisdiction.
       An appeal from a denial of a motion for DNA testing is treated in the same manner

as an appeal of any other criminal matter. See TEX. CODE CRIM. PROC. ANN. art. 64.05

(Vernon Supp. 2005). Texas Rule of Appellate Procedure 26.2 provides that an appeal

is perfected when notice of appeal is filed within thirty days after the day the trial court

enters an appealable order. TEX. R. APP. P. 26.2(a)(1). The time within which to file the

notice may be enlarged if, within fifteen days after the deadline for filing the notice, the

party files the notice of appeal and a motion complying with Rule 10.5(b) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 26.3.

       The clerk of the trial court has informed us that the trial court has not entered a

ruling on appellant’s motion for post-conviction forensic DNA testing. The Clerk of this

Court notified appellant that it appeared there was no final, appealable order and

requested correction of the defect, if it could be done. The Clerk notified appellant that

the appeals would be dismissed if the defect was not cured. Appellant has responded

that there is an appealable judgment and he has grounds for an appeal.

       The Court, having examined and fully considered the documents on file, is of the

opinion that there is not an appealable order and this Court lacks jurisdiction over the

matters herein. Because there is no appealable order, we DISMISS the appeals for want

of jurisdiction. All pending motions, if any, are likewise DISMISSED.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of December, 2015.




                                             2